 

Exhibit 10.7

AMENDMENT NO. 3 TO REGISTRATION RIGHTS AGREEMENT

 

This Amendment No. 3, dated as of January 27, 2017 (this “Amendment”), to the
Registration Rights Agreement dated as of June 2, 2015 (as previously amended,
the “Agreement”), is by and among American Power Group Corporation, a Delaware
corporation (the “Company”), and the other parties thereto. Capitalized terms
that are used in this Amendment without definition, but which are defined in the
Agreement, shall have the meanings given them in the Agreement.

 

WHEREAS, on June 2, 2015, the Company issued certain Promissory Notes to certain
purchasers (the “Original Purchasers”) and, pursuant to the Agreement, granted
certain registration rights to the Original Purchasers;

 

WHEREAS, on August 24, 2015 and January 8, 2016, the Original Purchasers
extended the rights under the Agreement to certain additional parties (the
“Investors”);

 

WHEREAS, pursuant a Convertible Note Purchase Agreement dated as of the date
hereof, by and among the Company and certain purchasers (the “New Purchasers”),
the Company has issued or will issue certain subordinated contingent convertible
promissory notes, which notes are convertible into shares of its Series E
Convertible Preferred Stock, par value $1.00 per share (the “Series E Preferred
Stock”) and warrants to purchase shares of Common Stock (the “New Warrants”) to
the New Purchasers;

 

WHEREAS, pursuant to a Forbearance, Waiver and Amendment Agreement dated as of
the date hereof between the Company and WPU Leasing, LLC (“WPU”), the Company
has issued warrants to purchase shares of Common Stock (the “WPU Warrants”) to
WPU; and

 

WHEREAS, the parties wish to extend the rights under the Agreement to the New
Purchasers and to WPU;

 

NOW, THEREFORE, in consideration of the agreements of the parties herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company, the Original Purchasers, the Investors and
each New Purchaser agree as follows:

 

1.       Amendments. Each of the New Purchasers, upon such New Purchaser’s
execution of a counterpart signature page to this Amendment, is hereby made a
party to the Agreement, with all of the rights, and subject to all of the
obligations, of a Purchaser. WPU, upon WPU’s execution of a counterpart
signature page to this Amendment, is hereby made a party to the Agreement, with
all of the rights, and subject to all of the obligations, of a Purchaser.

 

2.       Registrable Securities. For the avoidance of doubt, all shares of
Common Stock issued or issuable pursuant to the conversion of the Series E
Preferred Stock, the exercise of the New Warrants and the exercise of the WPU
Warrants shall be deemed to be Registrable Securities.

 

 



 

3.       Agreement to Remain in Force. Except as expressly amended by this
Amendment, the terms of the Agreement, as previously amended, shall remain in
full force and effect hereafter.

 

4.       Effectiveness of Amendment. This Amendment shall be effective upon its
execution by the Company and by the other parties to the Agreement holding
(immediately prior to the execution of this Amendment) a majority of the
Registrable Securities, at which time it shall become binding on all of the
parties to the Agreement.

 

5.       Counterparts. This Amendment may be executed and delivered by original
or facsimile signatures and in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to
Registration Rights Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

 

  American Power Group Corporation         By: /s/ Charles E. Coppa   Name:
Charles E. Coppa   Title: Chief Financial Officer

 

2



 

COUNTERPART SIGNATURE PAGE TO

 

AMENDMENT NO. 3 TO

 

REGISTRATION RIGHTS AGREEMENT

 

The undersigned agrees to become a “Purchaser” party to that certain
Registration Rights Agreement (the “Agreement”), dated as of June 2, 2015, as
amended, by and among American Power Group Corporation and the other parties
named therein, and agrees to be bound by all of the provisions of the Agreement
that apply to the Purchasers.

 

All defined terms used but not defined herein shall have the meaning set forth
in the Agreement.

 

IN WITNESS WHEREOF, this counterpart signature page has been duly executed by or
on behalf of the undersigned as of the date below written.

 

        Name:           Address:        

 

[Signature pages of the other parties to this agreement are on file with

American Power Group Corporation and are intentionally omitted]

 

3



 

